                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – DETROIT

    IN RE:                                                     Case No. 18-56801
    BASRAH CUSTOM DESIGN, INC.                                 Judge Thomas J. Tucker
    DEBTOR                                                     Chapter 11
    ________________________________________/

          ORDER GRANTING THE DEBTOR’S MOTION TO EXPEDITE HEARING,
                    AND ORDERING CERTAIN OTHER RELIEF

           This case is before the Court on the Debtor’s motion filed on May 3, 2019, entitled

    “Debtor’s Motion To Expedite Hearing On Debtor’s Motion To Enforce The Automatic Stay, To

    Hold MJCC 8 Mile, LLC And Its Principal And Attorneys In Contempt Of Court For Violating

    The Automatic §362 Stay And For Costs, Attorney Fees And Punitive Damages And/Or for

    Order to Show Cause” (Docket # 105, the “Expedited Hearing Motion”). The Court finds good

    cause to enter this Order.

           IT IS ORDERED that:

           a.      The Expedited Hearing Motion (Docket # 105) is granted.

           b.      The Court will hold an expedited hearing on the Debtor’s motion entitled

    “Debtor’s Motion To Enforce The Automatic Stay, To Hold MJCC 8 Mile, LLC And Its

    Principal And Attorneys In Contempt Of Court For Violating The Automatic §362 Stay And For

    Costs, Attorney Fees And Punitive Damages” (Docket # 104, the “Motion”) on May 29, 2019 at

    11:00 a.m.

           c.      Responses to the Debtor’s Motion must be filed no later than May 23, 2019.

           d.      Unless and until otherwise ordered by this Court in an order entered in this case

    after today, and pending the hearing on the Debtor’s Motion, MJCC is enjoined from proceeding

    in the State Court Litigation described in the Motion (Wayne County Circuit Court Case No. 17-

    001663-CB).



18-56801-tjt     Doc 108    Filed 05/06/19    Entered 05/06/19 16:38:57        Page 1 of 2
            For the information of the parties and the state court, this Court now notes the following

    things. First, this Court expects to file its written opinion and order(s) regarding the other

    motions that are now pending in this bankruptcy case1 no later than May 24, 2019, and perhaps

    sooner than that.

            Second, this Court agrees with the following holding, stated in the case of McClafferty v.

    DeWine (In re McClafferty), 571 B.R. 267, 274 (Bankr. N.D. Ohio 2017):

                    [I]n [N.L.R.B. v. Edward Cooper Painting, Inc., 804 F.2d 934 (6th
                    Cir. 1986)], the Sixth Circuit noted that while nonbankruptcy
                    courts may independently determine whether the automatic stay
                    applies and proceed when they determine it does not, that comes
                    with a major practical caveat: Succinctly put, they “proceed[ ] at
                    their own risk.” Id. at 940. “If it was later determined that the
                    proceeding was not excepted from the automatic stay, the entire
                    [nonbankruptcy] proceeding would be void ab initio as an act
                    taken in violation of the stay.” Id. (emphasis in original).

                    In such an instance, the Rooker–Feldman doctrine cannot apply:
                    An act that is void ab initio is “null from the beginning.” Black’s
                    Law Dictionary 1805 (10th ed. 2014).

    Cf. Hamilton v. Herr (In re Hamilton), 540 F.3d 367, 373-75 (6th Cir. 2008) (same reasoning

    applied to a state court’s interpretation of a bankruptcy court’s discharge order: “state courts are

    allowed to construe the discharge in bankruptcy, but what they are not allowed to do is construe

    the discharge incorrectly, because an incorrect application of the discharge order would be

    equivalent to a modification of the discharge order.”)



    Signed on May 6, 2019




    1 These other motions are: (1) the United States Trustee’s motion to dismiss this case (Docket # 30); (2)
    the motion by the Debtor entitled “Debtor’s Motion to Reject Executory Lease with MJJC 8 Mile, LLC”
    (Docket # 37); and (3) the motion by MJCC 8 Mile, LLC for relief from the automatic stay (Docket # 43).


18-56801-tjt    Doc 108      Filed 05/06/19      Entered 05/06/19 16:38:57          Page 2 of 2
